DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 14 December 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Boyd et al. (US 2004/0182422 A1, previously cited) discloses a multi-station processing chamber (par. [0014, 0017]) comprising an in-situ sensor for monitoring processes therein (par. [0111]). 
Jensen et al. (US 2011/0174777 A1, previously cited) discloses a sensor for monitoring a wafer process (par. [0023]) comprising a plate-shaped substrate (200A) comprising a top surface and a bottom surface defining a thickness (to correspond to the claimed invention, the top of 200A, Fig. 2A, would be the “bottom surface” and the bottom of 200A would be the “top surface); a plurality of openings extending through the thickness of the substrate (cavities, 216, are formed to accommodate plug 206); and one or more sensors positioned on the top plate between the 
With respect to claim 1-3 and 5-10, the prior art as applied above does not appear to disclose or reasonably suggest the claimed top plate having the claimed configuration including an emitter configured to emit electromagnetic radiation in conjunction with a detector configured to detector the electromagnetic radiation.
With respect to claims 11-17, the combination as applied above does not appear to disclose or reasonably suggest the claimed top plate having a plurality of process stations positioned within a plurality of openings in the top plate, each process station defining a processing volume adjacent a front face of the process station, and one or more sensors positioned on the top plate between the plurality of processing stations, the one or more sensors configured to measure one or more parameters of a process occurring within the interior volume, as claimed, in addition to the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	21 December 2021